Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Beaulieu on 09/09/2022.

This examiner’s amendment only amends claim 19, while the other claims (1, 3-10, 12-18, and 21-24) remain as filed from the claims filed on 08/24/2022.

The application has been amended as follows: 

Replace claim 19 with the following:

19. (Currently Amended) A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by a processor, cause a paraphrase sentence generation apparatus to: 
obtain a first sentence; 
generate m second sentences based on the first sentence and a paraphrase generation model, wherein each of the m second sentences has a paraphrase relationship with the first sentence, and wherein m is an integer greater than zero; 
determine a matching degree between each of the m second sentences and the first sentence based on a paraphrase matching model, wherein the paraphrase generation model comprises a primary generation model and a secondary generation model, wherein the paraphrase generation model is obtained by integrating the primary generation model and the secondary generation model using an attention mechanism, wherein the primary generation model is obtained through training based on parallel data for paraphrasing, wherein the secondary generation model is based on a paraphrase generation rule set, and wherein a higher matching degree between a second sentence and the first sentence indicates a higher probability that the second sentence and the first sentence are paraphrases of each other; 
determine n second sentences from the m second sentences based on matching degrees between the m second sentences and the first sentence, wherein the n second sentences are paraphrase sentences of the first sentence, wherein n is an integer greater than zero and less than or equal to m, wherein the paraphrase generation model and the paraphrase matching model are both constructed by a deep neural network, wherein the paraphrase generation model is obtained through reinforcement learning-based training, and wherein the reinforcement learning-based training is based on a reward from the paraphrase matching model; 
generate, using the paraphrase generation model and a first input sentence, a first output sentence; and 
determine, using the paraphrase matching model, a second matching degree between the first input sentence and the first output sentence, wherein the first input sentence has a second paraphrase relationship with the first output sentence, and wherein the second matching degree is the reward.

Allowable Subject Matter
Claims 1, 3-10, 12-18, 19 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The searched and cited prior art teaches it is known to generate second sentences based upon a first sentence and generation model, perform a matching degree between the second sentences and the first sentence based upon the matching model, narrowing the second sentences to paraphrases of the first sentence, and applying reinforcement learning based on a reward from the matching model. The independent claims recite what is known as explained above combined with dual (first and second) generation models within a paraphrase generation model to generate a first output sentence (through attention based integration) such that the first model is obtained through training on parallel data while the second model is based on a paraphrase generation rule set.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/           Primary Examiner, Art Unit 2178